 1                                                                                 JS-6          O
 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10   TAUNO A. KOIVISTO,
                                                    Case No. 2:20-02979 CAS (ADS)
11                                Petitioner,

12                                v.                ORDER DISMISSING HABEAS CORPUS
                                                    PETITION AND DENYING
13    CHIEF MEDICAL OFFICER, et al.,                CERTIFICATE OF APPEALABILITY

14                                Respondent.

15

16          Before the Court for screening is a Petition for Writ of Habeas Corpus filed by

17   Petitioner Tauno A. Koivisto, an inmate at California State Prison, Los Angeles County.

18   [Dkt. No. 1]. Although the Petition is largely incoherent and illegible, to the extent that

19   the Court can understand it, Petitioner again appears to allege a lack of medical care

20   while in prison. [Id.]. Therefore, Petitioner is not challenging his incarceration or his

21   sentence, but is instead complaining about the conditions of his confinement. A habeas

22   corpus petition is not the proper vehicle for challenging the conditions of confinement.

23   The purpose of habeas corpus is to attack the legality of a conviction or sentence. See

24
 1   Preiser v. Rodriguez, 411 U.S. 475, 487–88 (1973); see also Douglas v. Jacquez, 626 F.3d

 2   501, 504 (9th Cir. 2010) (“A habeas court has the power to release a prisoner, but has no

 3   other power.”) (citation omitted).

 4          Prisoners wishing to challenge the conditions of their confinement must file a

 5   civil rights action pursuant to 42 U.S.C. § 1983. See, e.g., Ramirez v. Galaza, 334

 6   F.3d 850, 859 (9th Cir. 2003) (“[H]abeas jurisdiction is absent, and a § 1983 action

 7   proper, where a successful challenge to a prison condition will not necessarily shorten

8    the prisoner’s sentence.”). Because the Petition is largely indecipherable, this is not a

 9   matter appropriate for conversion to a civil rights case. For these reasons, the Petition is

10   dismissed.

11          The Court further finds that Petitioner has not made a substantial showing of the

12   denial of a constitutional right or that the court erred in its procedural ruling and,

13   therefore, a certificate of appealability will not issue in this action. See 28 U.S.C.

14   § 2253(c)(2); Fed. R. App. P. 22(b); Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

15   Slack v. McDaniel, 529 U.S. 473, 484 (2000).

16          IT IS SO ORDERED.

17

18   Dated: April 2, 2020
                                                THE HONORABLE CHRISTINA A. SNYDER
19                                              United States District Judge

20   Presented by:

21   ___/s/ Autumn D. Spaeth_____________
     THE HONORABLE AUTUMN D. SPAETH
22   United States Magistrate Judge

23

24


                                                       2
